Case 1:21-cv-00703-CCB Document1 Filed 03/19/21 Page1of5

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

LESLIE PARKER,
1902 Cameron Road
Hanover, Maryland 21046

Plaintiff,
Civil No.

 

Vv.
Formerly C-02-CV-20-002105
ALBERTSONS COMPANIES, INC.
250 Parkcenter Boulevard

Boise, Idaho 83726

Circuit Court for Anne Arundel
County, Maryland

Defendant.

ed ee ee i

 

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1332, Defendant Albertsons Companies,
Inc. d/b/a Safeway, Inc.’ (“Defendant”), by its undersigned counsel, hereby notices the removal
of this action to the United States District Court for the District of Maryland. As grounds for
removal, Defendant states:

1. On November 13, 2020, Plaintiff, Leslie Parker (“Plaintiff”), through counsel,
commenced this action against Defendant, by filing a Complaint in the Circuit Court for Anne
Arundel County, Maryland, under Case No. C-02-CV-20-002105. In accordance with 28 U.S.C.
§ 1446(a), true and accurate copies of all process, pleadings, and orders served in the Circuit

Court for Anne Arundel County, Maryland as of this date are attached hereto as Exhibit A.

 

The Complaint incorrectly identifies Defendant as “Albertsons Companies, Inc. d/b/a “Safeway Community
Market.”
Case 1:21-cv-00703-CCB Document1 Filed 03/19/21 Page 2 of5

2. The Complaint alleges that Plaintiff sustained injury after a door closed
unexpectedly on Plaintiff’s wrist, hand, and fingers at the entrance of Defendant’s store located

at 7643 Arundel Mills Boulevard, Hanover, Maryland 21076 (the “Store”).

 

ey The Complaint asserts a single count of negligence against Defendant.
PROCEDURAL POSTURE

4. This action was initiated by Plaintiff on or about November 13, 2020.

5. The Complaint has not yet been served.

6. The Notice of Removal of this case to the United States District Court is timely

filed pursuant to 28 U.S.C. § 1446(b)(2)(B) as Defendant has not yet been served.
PARTIES
7. Plaintiff alleges that she is an individual residing in Prince George’s County,
Maryland. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for diversity purposes, Plaintiff is a
citizen of the State of Maryland.
8. Defendant Albertsons Companies, Inc. is a Delaware corporation with its
principal place of business in Boise, Idaho. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), for

diversity purposes, Defendant is a citizen of Delaware and Idaho.

 

2: Albertsons Companies, Inc. is the only Defendant in this matter.
JURISDICTION AND VENUE
10. This action is a civil action which falls under this Court’s original jurisdiction

pursuant to 28 U.S.C. § 1332 (diversity of citizenship), and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C. § 1441(a), (b), and (c).
Case 1:21-cv-00703-CCB Document1 Filed 03/19/21 Page 3of5

11. This case is removable pursuant to 28 U.S.C. § 1441 because this United States
District Court has original jurisdiction of this case under 28 U.S.C. § 1332(a). Section 1332(a)
provides in pertinent part as follows:

a) The district court shall have original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000, exclusive
of interest and costs, and is between-

1. citizens of different State....
12. ‘Plaintiff is a citizen of Maryland and Defendant is a citizen of Delaware and
Idaho.
13. Plaintiffs Complaint seeks compensatory damages in excess of $75,000.00,

exclusive of interest and costs.

14. Pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446(a), this Court has original
jurisdiction over this action because the amount in controversy exceeds $75,000.00 and because
this action is between citizens of different States.

15. | Venue is proper because this district encompasses the jurisdiction in which
Plaintiff initiated her lawsuit and the jurisdiction in which the alleged incident occurred.

16. Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal is being
filed contemporaneously with the Clerk of the Circuit Court for Anne Arundel County,
Maryland, and served on Plaintiffs counsel of record. A copy of the Notice of Filing of Notice
of Removal, without exhibits, is attached hereto as Exhibit B.

17. No admission of fact, law, or liability is intended by this Notice of Removal, and

all defenses, affirmative defenses, and motions are hereby reserved to Defendant.
Case 1:21-cv-00703-CCB Document1 Filed 03/19/21 Page 4of5

WHEREFORE, Defendant respectfully requests that this Notice of Removal be accepted

and that the Circuit Court Action be removed to the United States District Court for the District

of Maryland.

Dated: March 19, 2021

Respectfully submitted,

/s/ Ifeanyi_O. Ezeigbo

Justin M. Cuniff (Bar No. 16689)
Ifeanyi O. Ezeigbo (Bar No. 20658)
KIERNAN TREBACH, LLP

One Park Place, Suite 425
Annapolis, Maryland 21401

Tel 443-263-2800

Fax 443-263-2935
icuniff@kiernantrebach.com
iezeigbo(@kiernantrebach.com
Counsel for Defendant Albertsons Companies,
Inc.
Case 1:21-cv-00703-CCB Document1 Filed 03/19/21 Page5of5

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

 

 

LESLIE PARKER, )
1902 Cameron Road )
Hanover, Maryland 21046 )
)
Plaintiff, )
) Civil No.
V. )
) Formerly C-02-CV-20-002105
ALBERTSONS COMPANIES, INC. )
250 Parkcenter Boulevard ) Circuit Court for Anne Arundel
Boise, Idaho 83726 ) County, Maryland
)
)
Defendant. )
)
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that on this 19" day of March, 2021, a copy of the foregoing Notice

of Removal was sent via First-Class mail, postage prepaid, to:

Shelia F. Bryant, Esq.

Law Offices of Shelia F. Bryant
9801 Appollo Drive, Suite 7625

Upper Marlboro, MD 20772

(240) 310-6951

Email: askshelia2@gmail.com

Counsel for Plaintiff

/s/ Ifeanyi O. Ezeigho

Justin M. Cuniff (Bar No. 16689)
Ifeanyi O. Ezeigbo (Bar No. 20658)
KIERNAN TREBACH, LLP

One Park Place, Suite 425
Annapolis, Maryland 21401

Tel 443-263-2800

Fax 443-263-2935
jcuniff@kiernantrebach.com
iezeigbo@kiernantrebach.com
Counsel for Defendant Albertsons Companies,
Inc.
